Case 220. DWNT Document 49 Filed “oe Page 1 of 1

 

AQ 442 (Rex 1b 1b) Arrest Warrant (Pace 1)

 

 

 

 

FEED ===FODGED
ECENFED COPY
UNITED STATES DISTRICT COURT \
for the JUN 11 2021
District of Arizona CLERK U S DISTRICT COURT
ISTRICT OF ARIZONA
United States of America BY DEPUTY
Vv.
Case No. CR-20-00626-001-PHX-DWL
)
> a7
)
Grannen Sage Mehafiey )
Deforhan
ARREST WARRANT

‘lo: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary delay
(name of person to be arrested: Brannen Sage Mehaffey

who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding Indictment Information .» Superseding Information _: Complaint

: Probation Violation Petition & Pretrial Release Violation Petition .1 Violation Notice 2 Order of the Court
This offense is briefly described as follows:

18:3142: Violation of Pretrial Release

  

 

Date:

3 } I Chelle Janey

issuing officer's signamre

June 1, 2021

City and state: Phoenix, Arizona ISSUED ON 1:39 pm, Jan 01, 2021 Michelle Sanders, Deputy Clerk

s! Debra D. Lucas, Clerk Printed name and title

 

Return

 

This warrant was received on (date. , C- Cf -267/ , and the person was arrested on (date) G F-20287
al fouy aud state)

Date: lo ~ €° 2Et co aS

Arresting officer's signature

Sree KR ftergers Qusr7
Printed name seat ade
Let?

 

 

 

ec: PTS

 

 
